Citation Nr: 1447172	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  11-08 839A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include as due to exposure to contaminated water at Camp LeJeune.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Appellant; the Appellant's Daughter



ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1959 to April 1965.

The Veteran died in July 2001.  The appellant is his widow.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, that denied entitlement to service connection for the cause of death for failure to submit new and material evidence.  The Board previously denied the appellant's claim in an August 2005 decision.  The matter is now before the Winston-Salem, North Carolina RO, but as will be explained below, will be remanded to the Louisville, Kentucky RO.

The appellant provided testimony before the undersigned Veterans Law Judge (VLJ) at a July 2013 videoconference hearing.  A copy of the transcript is associated with the file.

The Board previously remanded this matter in May 2014 in order to obtain personnel records.  Personnel records indicate that the Veteran was stationed in Japan and the Philippines, however, they do not seem to verify that that Veteran service in Vietnam.

In the May 2014 Remand, the Board characterized the issue as whether new and material evidence has been received to reopen the previously denied claim.  However, during the course of the appeal, VA received additional service personnel records previously referenced.  Where VA receives relevant official service department records that existed and had not been associated with the claims file when VA first decided a claim, VA will reconsider the claim, notwithstanding the requirement of new and material evidence.  See 38 C.F.R. § 3.156(c) (2012). Therefore, because additional official service department records are now included in the record, the finality of any previous decision is vitiated by these records and the Veteran is not required to submit new and material evidence before consideration of the claims on a de novo basis.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant seeks entitlement to service connection for the cause of the Veteran's death.  The Veteran's July 2001 death certificate indicates that the primary cause of death was congestive heart failure, which was due to, or a consequence of, ischemic cardiomyopathy and coronary atherosclerosis.  Other significant conditions contributing to the Veteran's death were noted as Insulin Dependent Diabetes Mellitus (IDDM), status post cerebral vascular accidents, and hyperlipidemia. 

To establish service connection for the cause of the Veteran's death, the evidence must show a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310 West 2002); 38 C.F.R. § 3.312 (2013).

In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death. 38 C.F.R. § 3.312(b) (2013).

Contributory cause of death is inherently not one related to the principal cause.  In order to constitute the contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c) (2013).  If the service-connected disability affected a vital organ, careful consideration must be given to whether the debilitating effects of the service-connected disability rendered the Veteran less capable of resisting the effects of other diseases.

The Board notes that the appellant has not asserted that the Veteran's cause of death is related to his potential exposure to contaminated water at Camp LeJeune, however, as the Veteran's hospitalization at Camp LeJeune is documented in service treatment records, the Board finds it necessary to include this contention in the claim.

The Veterans Benefits Administration has released January 2011 and April 2011 "Fast Letters" regarding veterans who resided or worked at the U.S. Marine Corps Base Camp LeJeune from August 1957 through December 1987.  See Veterans Benefits Administration (VBA) Fast Letters 11-03 (January 11, 2011, April 27, 2011).  The Fast Letters acknowledge that veterans at Camp LeJeune during that time period were potentially exposed to drinking water contaminated with volatile organic compounds (VOCs).

In the early 1980s, it was discovered that two on-base water-supply systems were contaminated with the VOCs trichloroethylene (TCE), a metal degreaser, and perchloroethylene (PCE), a dry cleaning agent.  Benzene, vinyl chloride, and other VOCs were also found to be contaminating the water-supply systems.  See VBA Training Letter 11-03 (Revised) (November 29, 2011).  Until scientific evidence shows otherwise, it will be assumed by VA that any given Veteran-claimant who served at Camp LeJeune was potentially exposed in some manner to the full range of chemicals known to have contaminated the water there between 1957 and 1987. Id. 

The National Academy of Sciences ' National Research Council (NRC) published its report, Contaminated Water Supplies at Camp LeJeune, Assessing Potential Health Effects, in 2009.  This report included a review of studies addressing exposure to TCE and PCE, as well as a mixture of the two, and a discussion of disease manifestations potentially associated with such exposure.  Fourteen diseases were identified as having limited/suggestive evidence of an association with TCE, PCE, or a solvent mixture exposure.  These include esophageal cancer, lung cancer, breast cancer, bladder cancer, kidney cancer, adult leukemia, multiple myeloma, myleodisplasic syndromes, renal toxicity, hepatic steatosis, female infertility, miscarriage with exposure during pregnancy, scleroderma, neurobehavioral effects. See VBA Training Letter 11-03 (Revised) (November 29, 2011), Appendix B.  Of note, however, the list of fourteen diseases is not an exhaustive list.

While this Training Letter includes a list of diseases determined to be potentially associated with exposure to contaminated drinking water at Camp LeJeune, there are currently no "presumptive" diseases attributed to service at Camp LeJeune. Although the causes of death listed on the Veteran's death certificate are not expressly on the list of diseases that may be associated with exposure to contaminants in the water supply, as noted, it is not an exhaustive list and service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. §§ 3.303(d) , 3.309(e); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

Despite the Veteran's presumed in-service exposure to contaminated water there are no medical opinions of record that address whether a medical nexus exists between the Veteran's cause of death and his presumed in-service exposure to contaminated water.  This question requires a medical opinion.  See 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

It should be kept in mind that these claims represent a unique situation for VA medical examiners.  They must determine, on a case-by-case basis, whether a particular claimed condition is linked to contaminated water exposure.  In order to assist them with their assessment and determination, the RO must provide them with the Appendices to VBA Training Letter 11-03.  This information replaces the Camp LeJeune "Fact Sheet" intended for VA examiners found in Training Letter 10-03. 

This information is intended to provide the VA examiners with an adequate basis for providing a reasoned opinion.  This opinion is a critical element for evaluating the claims.  Therefore, if the examiner fails to provide a reasoned opinion and resorts to a statement such as "an opinion cannot be made without resort to mere speculation," the examination should be returned as inadequate.

Accordingly, the case is REMANDED for the following action:

1.  In accordance with VBA Fast Letters No. 11-03, dated on January 11, 2011 and on April 27, 2011, as well as any subsequent directives, the appellant's appeal [which includes a claim for service connection for cause of death secondary to exposure to water contaminates during service at Camp LeJeune] must be remanded to the Louisville, Kentucky RO for further development.

2.  The Louisville RO should ensure that all due process requirements are met under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) .

3.  After completion of the above, provide the claims file to an examiner of appropriate knowledge and expertise to obtain an opinion as to the etiology of any cause of death or contributory cause of death.  The claims file must be made available to the examiner.

Importantly, the examiner must be provided with the claims file, a copy of this Remand, information about the circumstances of the Veteran's time at Camp LeJeune and a copy of VBA Fast Letter/Training Letter 11-03 with the 4 appendices, for review in conjunction with the examination.  The examiner should be notified of the following: 

The water supply at Camp LeJeune, North Carolina, was contaminated between 1957 and 1987 with a number of chemical compounds that have been associated by scientific organizations with the potential for developing certain diseases.  These include trichloroethylene (TCE), tetrachloroethylene, also known as perchloroethylene (PCE), benzene, and vinyl chloride.  The Veteran was hospitalized at Camp LeJeune during that period, as documented in service treatment records, and the appellant (his widow) is claiming that his cause of death is related to service, to include his presumed exposure to chemical compounds while at Camp LeJeune . 

Following a review of the relevant medical evidence in the claims file, the medical history (including that set forth above), VBA Fast Letter/Training Letter 11-03 with appendices, and any other relevant evidence, the examiner is asked to provide an opinion with respect to the following inquiries:

a) Whether it is at least as likely as not (50 percent or more likelihood) that any of the Veteran's causes of death are causally or etiologically due to service, to include the Veteran's exposure to contaminated water while serving at Camp LeJeune.  The examiner must consider information on how long the Veteran was hospitalized at Camp LeJeune. 

b)  Whether it is at least as likely as not (50 percent or more likelihood) that any of the Veteran's causes of death are causally or etiologically due to the Veteran's service-connected disabilities at the time of his death.  Service-connected disabilities included organic brain syndrome, a low back disorder, and residuals of fracture of the right second toe.  Specifically, the examiner should address the appellant's contentions that the Veteran's organic brain syndrome caused a stroke which ultimately caused/contributed to the Veteran's death, and that the Veteran's organic brain syndrome and low back disorder contributed to the Veteran' congestive heart failure.

The examiner must include a complete rationale for all opinions provided in the report.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand. If the report is deficient in any manner, it should be returned to the reviewing personnel. See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal. If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



